608 F.2d 669
Terrence A. CRONIN and J. Wayne Velestak, Plaintiffs-Appellants,v.Phillip WHITT, Ind., et al., Defendants-Appellees.
No. 78-3786

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Dec. 20, 1979.
Appeal from the United States District Court for the Middle District of Florida; George C. Young, Judge.
Louis E. Granata, Matawan, N. J., Clark, Berger & Dixon, Indian Harbour Beach, Fla., for plaintiffs-appellants.
Saxon & Richardson, P. A., Edward J. Richardson, Melbourne, Fla., for Melissa Nelson & Lighthouse Lounge, Inc.
Fowler, White, Gillen, Boggs, Willareal & Banker, P. A., Donald G. Greiwe, James E. Thompson, Tampa, Fla., for all other defendants.
Before GOLDBERG, RONEY and TJOFLAT, Circuit Judges.
PER CURIAM.


1
Plaintiffs appeal from the trial court's entry of summary judgment in favor of defendants Melissa Nelson and the Lighthouse Lounge.  The appeal must be dismissed, since it appears from the docket sheet that final judgment has not been entered as to defendants Phillip Whitt, Phillip Panteleo, John Hartman, and Leigh Wilson; and the trial court has not certified this appeal pursuant to Fed.R.Civ.P. 54(b).  This court therefore lacks jurisdiction over the appeal.  See Melancon v. Insurance Co. of North America, 476 F.2d 594 (5th Cir. 1973), 6 J. Moore, Federal Practice, § 54.34(2.-2) n.10 (2d ed. 1976).


2
DISMISSED.



*
 Fed.R.App.P. 34(a); 5th Cir. R. 18